NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on January 19, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on January 19, 2021 in response to the non-final rejection mailed on October 20, 2020 have been fully considered.  

Terminal Disclaimer
The terminal disclaimer filed on January 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/805,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on January 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,657,264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence J. Teague on February 25, 2021.
Please replace the claim set filed on January 19, 2021 with the following re-written claims.

1.	(Currently amended)  A method for producing putrescine, comprising: 
(i) culturing a recombinant microorganism having putrescine productivity in a culture medium, and 
(ii) recovering putrescine from the cultured recombinant microorganism or the culture medium
wherein the recombinant microorganism is modified to have enhanced activity of a protein having the amino acid sequence of SEQ ID NO: 21 or 23 as compared to the activity in the same microorganism without the modification, 
wherein the activity of the protein is enhanced by increasing copy number of a polynucleotide encoding the protein or replacing a promoter of an endogenous polynucleotide encoding the protein with a stronger promoter.

2.	(Currently amended)  The method of claim 1, wherein the recombinant microorganism is further modified to have enhanced ornithine decarboxylase (ODC) activity as compared to the activity in the same microorganism without the modification, 
ODC activity ahaving ODC activity or replacing a promoter of an endogenous polynucleotide encoding ahaving ODC activity with a stronger promoter.

3.	(Currently amended)  The method of claim 1, wherein the recombinant microorganism is further modified to have reducedhaving activity, as compared to the activites
wherein the activities are reduced by inactivation or disruption of a gene encoding the ArgF and inactivation or disruption of a gene encoding the protein having activity. 

4.	(Currently amended)  The method of claim 2, wherein the protein having ornithine decarboxylase (ODC) activity comprises the amino acid sequence of SEQ ID NO: 33.

5.	(Currently amended)  The method of claim 3, wherein the ornithine carbarnoyltransferase (ArgF) comprises the amino acid sequence of SEQ ID NO: 29, and the protein havingactivity comprises the amino acid sequence of SEQ ID NO: 30.

6.	(Currently amended)  The method of claim 1, wherein the recombinant microorganism is further modified to have enhanced activities of acetyl-gamma-glutamyl-phosphate reductase (ArgC), acetylglutamate synthase or ornithine acetyltransferase (ArgJ), acetylglutamate kinase 
wherein the activities of the ArgC, ArgJ, ArgB, and ArgDArgC, ArgJ, ArgB, and ArgDArgC, ArgJ, ArgB, and ArgD

7.	(Original)  The method of claim 6, wherein the acetyl-gamma-glutamyl-phosphate reductase (ArgC), acetylglutamate synthase or ornithine acetyltransferase (ArgJ), acetyl glutamate kinase (ArgB), and acetylornithine aminotransferase (ArgD) comprise the amino acid sequences of SEQ ID NOs: 25, 26, 27 and 28, respectively.

8.	(Currently Amended) The method of claim 1, wherein the recombinant microorganism is further modified to have reduced
wherein the activity is reduced by inactivation or disruption of a gene encoding the acetyltransferase.

9.	(Original)  The method of claim 8, wherein the acetyltransferase comprises the amino acid sequence of SEQ ID NO: 31 or 32.

10.	(Currently Amended)  The method of claim 1, wherein the recombinant microorganism is an Escherichia sp. or a Corynebacterium sp.

11.	(Currently Amended)  The method of claim 10, wherein the recombinant microorganism is Escherichia[[E.]] coli or Corynebacterium glutamicum.

Claim Rejections - 35 USC § 112(a)
The written description and scope of enablement rejections of claims 1-11 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to claim 1. 

Claim Rejections - Double Patenting
The rejection of claims 1, 2, 4, and 8-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 9,657,264 B2 (cited on Form PTO-892 mailed on October 20, 2020) is withdrawn in view of the applicant’s submission of a proper terminal disclaimer as noted above. 

The rejection of claims 3 and 5-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 9,657,264 B2 (supra) in view of Choi et al. (WO 2012/077995 A2; cited on the IDS filed on December 31, 2019) is withdrawn in view of the applicant’s submission of a proper terminal disclaimer as noted above.

The provisional rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 10-15 of co-pending U.S. Application supra) is withdrawn in view of the applicant’s submission of a proper terminal disclaimer as noted above.

Election/Restrictions
The requirement for an election of species between the species of A) SEQ ID NO: 21 and B) SEQ ID NO: 23 as set forth in the Office action mailed on December 9, 2019 is withdrawn. In view of the withdrawal of the requirement for an election of species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claims 1-11 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656